Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 06, 2019

The Court of Appeals hereby passes the following order:

A19D0341. CASCADE FALLS HOMEOWNERS ASSOCIATION, INC. v.
    JENNIFER ROBIN GWIN.

       Plaintiff Cascade Falls Homeowners Association, Inc. filed suit against
Defendant Jennifer Gwin to recover unpaid homeowners’ assessments. On September
18, 2018, the trial court entered a final order and judgment in favor of Plaintiff and
against Defendant in the amount of $1,385.49. Thereafter, Plaintiff filed a motion for
reconsideration, arguing that the court erred in (1) finding that Plaintiff was not entitled
to recover fees related to matters outside of this case, and (2) crediting payments made
by Defendant on a previous judgment in the instant action. The trial court denied the
motion for reconsideration on January 17, 2019, and Defendant filed the instant
application on February 14, 2019. We, however, lack jurisdiction.
       To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-35 (d). Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). “It is well established that the
denial of a motion for reconsideration of an appealable order or judgment is not itself
appealable and does not extend the time for filing a notice of appeal.” Savage v.
Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here, Plaintiff filed its
application 149 days after entry of the trial court’s final order and judgment. Thus, this
application is untimely as to the appealable judgment and invalid as to the order
denying reconsideration.
      Plaintiff asserts that we should construe its motion for reconsideration as a
motion to set aside pursuant to OCGA § 9-11-60 (d).1 In determining whether a
motion is properly construed as a motion to set aside rather than a motion for
reconsideration, we look to the substance of the motion. See Rogers v. Rockdale
County, 187 Ga. App. 658, 660 (1) (371 SE2d 189) (1988). Here, Plaintiff clearly titled
the motion as one seeking reconsideration, and the motion presented no grounds for
setting aside the order under OCGA § 9-11-60 (d). Rather, Plaintiff argued that the trial
court should reconsider its calculation of the final award of damages and attorney fees.
      Because Plaintiff’s application is not timely from an appealable order, it is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/06/2019
                                                 I certif y that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.




      1
        The denial of a motion to set aside under OCGA § 9-11-60 (d) is properly
brought by discretionary application. See OCGA § 5-6-35 (a) (8).